473 F.2d 907
82 L.R.R.M. (BNA) 2523, 70 Lab.Cas.  P 13,439
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Darrell E. Moore, Appellantv.McLean Trucking Company, Appellee.
No. 72-1729.
United States Court of Appeals, Fourth Circuit.
Jan. 24, 1973.

Before CRAVEN, BUTZNER and RUSSELL, Circuit Judges.

PER CURIAM

1
Darrell E. Moore filed a petition in the district court against the McLean Trucking Company seeking reinstatement and damages for wrongful discharge from his employment.  The district court granted McLean's motion for summary judgment and Moore appeals.  We affirm.


2
Moore's discharge was fully arbitrated by a grievance committee in accordance with the terms of the employment contract, which by its terms is final and binding.  The committee's judgment, therefore, is not subject to relitigation in the federal courts, especially since Moore made no claims of breach of contract or improper grievance procedures.  See Humphrey v. Moore, 375 U.S. 335 (1964).


3
Affirmed.